The Honorable Claire C. McCaskill Missouri State Auditor 224 State Capitol Building Jefferson City, MO  65101
Dear Auditor McCaskill:
By letter dated June 30, 2003, you have submitted a fiscal note and fiscal note summary prepared pursuant to Section 116.175, RSMo, concerning the initiative petition proposal relating to a constitutional amendment for floating gambling facilities on the White River in Rockaway Beach, Missouri.  The fiscal note summary which you submitted is as follows:
  This constitutional amendment will generate annual direct gaming revenue ranging from $39.9 to $49.0 million for the state and $10.2 to $12.4 million for the local government, subject to local voter approval and licensing by the State Gaming Commission.  The amount of indirect revenue or expense, if any, is unknown.
Pursuant to Section 116.175, we approve the legal content and form of the fiscal note summary.  Since our review of the fiscal note summary is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                               JEREMIAH W. (JAY) NIXON Attorney General